Exhibit 10.2

 
RESIGNATION LETTER
 
Effective as of October 7, 2019 at 11:59 p.m., I, Russell P. Markman, resign
from my position as President and Chief Operating Officer of Fusion Connect,
Inc. (“Fusion”) and each of its subsidiaries (collectively, the “Company”). This
resignation letter will not affect my employment status with the Company, which
will continue until my employment is formally terminated by the Company. On the
date upon which my employment is formally terminated by the Company, (i) I will
enter into the consulting agreement in the form attached hereto as Exhibit A
with Fusion and (ii) I will be fully vested in, and be under no obligation to
repay any portion of, my key employee retention bonus payment in the aggregate
amount of $250,000.
 
In consideration of the Company’s obligations under this letter agreement and
for other valuable consideration, I, and each of my heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates (collectively, the
“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”) arising after the Company commenced
voluntary cases under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq., in the United States Bankruptcy Court for the Southern
District of New York (the “Chapter 11 filing”), including, without limitation,
any Claims under Title VII of the Civil Rights Act, as amended, the Americans
with Disabilities Act, as amended, the Family and Medical Leave Act, as amended,
the Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended, the Civil Rights Act of 1991, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, and any other Claims under any federal,
state, local or foreign law, that the Releasors may have, or in the future may
possess, arising out of (i) my employment with the Company and the termination
of such employment or (ii) any event, condition, circumstance or obligation that
occurred, existed or arose on or after the date of the Chapter 11 filing;
provided, however, that the release set forth herein will not apply to any (i)
Claims for annual base salary or employee benefits provided pursuant to this
letter agreement or (ii) any Claims arising before the Chapter 11 filing,
including but not limited to any claims I asserted or could assert in any proof
of claim filed in the Company’s chapter 11 cases. In consideration of the
foregoing, I further agree to vote in favor of the Second Amended Joint Chapter
11 Plan Of Fusion Connect, Inc., And Its Subsidiary Debtors (as may be further
amended and together with the agreements and documents referenced therein, the
“Plan”) and to the releases contained therein. To the extent I have asserted any
prepetition claims against the Company, the Company shall not seek to reclassify
such claims as post-petition claims subject to the foregoing release.
 
 

 
 
 
Should the court fail to confirm the Plan or the Company fail to emerge from
chapter 11, the obligations of the Company and me hereunder shall be null and
void ab initio; provided, however, that my resignation as President and Chief
Operating Officer shall remain effective and I will remain fully vested in, and
be under no obligation to repay any portion of, my key employee retention bonus
payment.
 
 
/s/ Russell P. Markman
Russell P. Markman
 
 
Dated: October 7, 2019
 
 
 
AGREED AND ACKNOWLEDGED:
 
FUSION CONNECT, INC.
 
/s/ James P. Prenetta, Jr.
By: James P. Prenetta, Jr.
Title: Executive Vice President and
General Counsel
 
 

 

 
Exhibit A
 
Consulting Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of the ____
day of ______, 2019 (the “Effective Date”), between Fusion Connect, Inc.
(“Fusion”) with an address at 210 Interstate North Parkway, Suite 300, Atlanta,
GA 30339 and Russell P. Markman, with an address at 500 Old Dairy Drive, Wake
Forest, North Carolina 27587 (“Consultant”).
 
W I T N E S S E T H:
 
WHEREAS, Fusion desires to retain Consultant to provide the services specified
in the Statement of Work attached hereto as Annex A (collectively, the
“Services”);
 
WHEREAS, Consultant is willing to provide Fusion and its subsidiaries
(collectively, the “Company”) with the Services on the terms, and subject to the
conditions, set forth herein; and
 
NOW, THEREFORE, Fusion and Consultant, each intending to be legally bound,
hereby mutually covenant and agree as follows:
 
ARTICLE I
 
Definitions
 
 
The following terms used in this Agreement shall have the meanings set forth
below.
 
 
1.1 “Accrued Obligations” shall mean, as of any date, the aggregate Consulting
Fees payable to Consultant hereunder for the Services provided by Consultant as
of such date to the extent accrued but not previously paid.
 
1.2 “Agreement” has the meaning set forth in the introductory paragraph.
 
1.3 “Company” has the meaning specified in the preambles.
 
1.4 “Confidential Material” shall have the meaning set forth in Section 4.1.
 
1.5 “Consulting Fee” shall mean the monthly fee set forth in Section 3.1 hereto.
 
1.6 “Effective Date” has the meaning set forth in the introductory paragraph.
 
1.7 “Fusion” has the meaning set forth in the introductory paragraph.
 
1.8 “Person” shall mean an individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, other
entity or governmental or other agency or political subdivision thereof.
 
1.9 “Services” shall have the meaning set forth in the first preamble.
 
1.10 “Term” has the meaning specified in Section 2.2.
 
 

 
 
ARTICLE II
 
Consultancy Engagement
 
 
2.1 Engagement. Fusion hereby engages Consultant to provide the Services during
the Term, and Consultant hereby agrees to perform the Services in accordance
with the terms and conditions set forth in this Agreement. Fusion acknowledges
and agrees that Consultant shall have discretion concerning the location at
which the Services will be performed. Consultant shall take instructions from
Kevin Brand, interim Chief Executive Officer and Chief Operating Officer of
Fusion, or such other person as may be specified by him from time-to-time.
 
2.2 Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a fixed period of three (3) months (the “Term”).
 
2.3 Performance. During the Term, Consultant agrees to take such actions as are
reasonably necessary to provide the Services consistent with this engagement.
Consultant agrees to carry out his obligations hereunder honestly, equitably, in
good faith and in the best interests of Fusion and its subsidiaries. Consultant
further warrants that all Services will be performed in a workmanlike and
professional manner.
 
2.4 Independent Contractor Status. Consultant shall perform the Services as an
independent contractor and nothing in this Agreement shall be deemed to create a
partnership, joint venture or fiduciary relationship between Fusion and
Consultant. Consultant shall at all times be acting as an independent contractor
and shall not be entitled to any benefits that are currently, or which may, in
the future, be made available to employees of the Company, including, without
limitation, holiday pay, vacation pay, sick pay, group health insurance, life
insurance, stock options, retirement benefits, bonuses, or workers’ compensation
benefits. Consultant shall not, and shall not have the authority to, enter into
any contracts in the name of the Company.
 
 
ARTICLE III
 
Remuneration
 
3.1 Consulting Fee. As consideration for Consultant’s performance of the
Services, Fusion agrees to pay Consultant a fixed monthly fee of $33,334.00
(which fee excludes any out of pocket expenses that may be incurred by
Consultant in performing the Services) (the “Consulting Fee”). Consultant agrees
to invoice Fusion for the Services on the 1st day of each month during the Term
and Fusion agrees to pay the applicable monthly invoice within five (5) business
days of receipt of such invoice.
 
3.2 Materials/Access to Systems. Consultant shall be responsible for all
materials, instruments or equipment (e.g., computer, cell phone) required to
perform the Services. Fusion shall arrange for access to any systems required
for Consultant to perform his duties under this Agreement.
 
3.3 Reimbursement of Expenses. Fusion agrees to reimburse Consultant for any
reasonable out-of-pocket expenses incurred by Consultant that are reasonably
necessary for Consultant to perform the Services and incurred in accordance with
this provision. All out of pocket expenses must be incurred in accordance with
Fusion’s existing expense policy. Individual expense items must be approved by
Fusion prior to being incurred. All expenses must be itemized and documented
with receipts. Fusion agrees to reimburse Consultant for appropriately incurred
expenses within twenty (20) calendar days of their submission to Fusion for
payment.
 
 

 
 
ARTICLE IV
 
Covenants of Consultant
 
4.1 Nondisclosure of Confidential Material. During the Term and for eighteen
(18) months thereafter, Consultant shall not divulge, communicate, use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any Confidential Information pertaining to the business of
the Company. Any Confidential Information or data now or hereafter acquired by
Consultant with respect to the business of the Company shall be deemed a
valuable, special and unique asset of the Company that is received by Consultant
in confidence and as a fiduciary, and Consultant shall remain a fiduciary to the
Company with respect to all of such information. For purposes of this Agreement,
“Confidential Information” means all material information about the business of
the Company disclosed to the Consultant or known by the Consultant as a
consequence of or through his prior employment by the Company or his provision
of Services to the Company (including information conceived, originated,
discovered or developed by the Consultant) during the Term, and not generally
known or readily available to the public. The above restrictions shall not apply
to: (a) information that at the time of disclosure is in the public domain
through no fault of the Consultant; (b) information received from a third party
outside of the Company that was disclosed, to Consultant’s knowledge, without a
breach of any confidentiality obligation; (c) information approved for release
by a written authorization of the Company; or (d) information that may be
required by law or an order of any court, agency, or proceeding to be disclosed.
For the avoidance of doubt, nothing herein is intended to or shall prohibit
Consultant from utilizing any knowledge, information, business techniques and/or
methods that Consultant knew prior to his affiliation with the Company, or that
are generally known and used by persons with training and experience comparable
to that of Consultant, or that are common knowledge in the industry. Moreover,
nothing in this Agreement is intended to or shall limit any party’s ability to
(x) report possible violations of federal securities laws to the appropriate
government enforcing agency and make such other disclosures that are expressly
protected under federal or state “whistleblower” laws or (y) respond to
inquiries from, or otherwise cooperate with, any governmental or regulatory
investigation. Additionally, Consultant shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. If Consultant files a lawsuit for retaliation by the Company for reporting
a suspected violation of law, Consultant may disclose the trade secret to
Consultant’s attorney and use the trade secret information in the court
proceeding, if Consultant files any document containing the trade secret under
seal and do not disclose the trade secret, except pursuant to court order.
 
4.2 Non-solicitation. During the Term, Consultant shall not directly or directly
cause, for himself or for any other business or entity he controls, owns, runs
or for which he serves as a senior officer or director, attempt to employ or
enter into any contractual arrangement with any employee of the Company.
Notwithstanding the foregoing, the provisions of this Section 4.2 shall not be
violated by (a) general advertising or solicitation not specifically targeted at
employees of the Company or (b) actions taken by any person or entity with which
Consultant is associated if Consultant is not directly or personally involved in
any manner in such solicitation or recruitment and has not identified such
employee for recruiting or solicitation.
 
 

 


4.3 Non-disparagement. Consultant and the Company each agree that he or it, as
applicable, will not, directly or indirectly, individually or in concert with
others, engage in any conduct or make any statement that is likely to have the
effect of undermining or disparaging the reputation of the Company or of the
Consultant, or its or his good will, products, or business opportunities, or
that is likely to have the effect of undermining or disparaging the reputation
of any current operating executive of the Company, the Company or the
Consultant, as applicable. Notwithstanding the foregoing, Consultant and the
Company may make true and accurate statements regarding the Company or the
Consultant, as applicable, in connection with any investigation or potential or
actual litigation or other legal proceeding against or relating to Consultant or
the Company arising out of or relating to Consultant’s relationship with the
Company; provided, further, that the foregoing shall not restrict Consultant
from making true and accurate statements regarding the Company in connection
with any confidential discussions regarding Consultant’s future employment or
future investment opportunities.
 
4.4 Enforcement.
 
(a) Consultant acknowledges that violation of the covenants set forth in this
Article IV would cause the Company irreparable damage for which the Company
cannot be reasonably compensated in damages in an action at law, and therefore
upon any breach by Consultant of this Article IV, Fusion shall be entitled to
make application to a court of competent jurisdiction for equitable relief by
way of injunction or otherwise (without being required to post a bond).
Notwithstanding the foregoing, in the event that Consultant violates any of the
covenants set forth in this Article IV, the Company shall have no obligation to
pay Consultant any unpaid portion of the Consulting Fee. This provision shall
not, however, be construed as a waiver of any of the rights which the Company
may have for damages under this Agreement or otherwise, and all of the Company’s
rights and remedies shall be unrestricted. This Article IV shall survive
termination of this Agreement for any reason whatsoever.
 
(b) If any provision of this Agreement, or application to any person, place or
circumstance, shall be held by a court of competent jurisdiction or be found in
an arbitration proceeding to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to any person, place and
circumstance shall remain in full force and effect. It is the intention of
Fusion and Consultant that the covenants contained in this Article IV shall be
enforced to the maximum extent (but no greater extent) in time, area and degree
of participation as is permitted by the law of the jurisdiction whose law is
found to be applicable to the acts allegedly in breach of this Agreement, and
Fusion and Consultant hereby agree that the court making any such determination
shall have the power to so reform this Agreement.
 
(c) The covenants contained in this Article IV are given by Consultant as part
of the consideration for this Agreement and as an inducement to Fusion to enter
into this Agreement and accept the obligations hereunder.
 
4.5 Conflict. To the extent the restrictive covenants contained in any other
agreement between Consultant and the Company are more restrictive than the
restrictive covenants contained in this Agreement, Consultant shall be bound by
the restrictive covenants in such other agreement.
 
 

 
 
ARTICLE V
 
Termination
 
5.1 Termination of Agreement. This Agreement shall terminate as provided in
Section 2.2 hereof. This Agreement may also be terminated by Fusion prior to the
end of the Term but, upon any such early termination, Fusion shall be obligated
to pay to Consultant, in a lump sum, all amounts that would otherwise have been
paid to Consultant during the Term. Such lump sum payment shall be made by
Fusion to Consultant within seven (7) business days following the effective date
of any such termination.
 


ARTICLE VI
 
Miscellaneous
 
6.1 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY,
WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE HOWSOEVER ARISING
FOR LOSS OF REVENUE, PROFIT, GOODWILL, ANTICIPATED SAVINGS, DATA OR OTHER PURE
ECONOMIC LOSS OR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNATIVE OR CONSEQUENTIAL
LOSSES, COSTS, LIABILITIES OR DAMAGES, WHETHER FORESEEABLE OR NOT, ARISING OUT
OF, OR IN CONNECTION WITH, THE PERFORMANCE OR NON-PERFORMANCE OF ANY OBLIAGTIONS
UNDER OR OTHERWISE RELATING TO THIS AGREEMENT.
 
6.2 Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the successors and permitted assigns of Fusion and Consultant.
 
6.3 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
(a)  If to Fusion, to:
 
210 Interstate North Parkway, Suite 300
Atlanta, Georgia 30339
Attention: General Counsel
 
(b) If to Consultant, to:
 
500 Old Dairy Drive
Wake Forest, NC 27587
   
 

 
 
Any such address may be changed by written notice sent to the other parties at
the last recorded address of the parties.
 
6.4 Ownership of Work Product. All Services performed hereunder and work
produced by Consultant for the Company shall become the sole property of the
Company and all rights, title and interest therein shall automatically vest in
the Company, and shall be deemed to be “work made for hire” and made in the
course of the Services rendered hereunder
 
6.5 No Assignment; No Third Party Beneficiaries. Except as otherwise expressly
provided in Section 6.2 hereof, this Agreement is not assignable by either
party. No payment to be made hereunder shall be subject to alienation, sale,
transfer, assignment, pledge, encumbrance or other charge. No provision of the
Agreement shall be enforceable by any third party.
 
6.6 Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but both of which shall
constitute one and the same instrument.
 
6.7 Jurisdiction and Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the state of New York.
Fusion and Consultant agree to submit any dispute to the exclusive jurisdiction
of the courts of New York, New York.
 
6.8 Entire Agreement; Amendment. This Agreement embodies the entire
understanding of the parties, and supersedes all other oral or written
agreements or understandings among them, regarding the subject matter hereof. No
change, alteration or modification hereof may be made except in writing, signed
by the parties hereto.
 
6.9 Headings. The headings in this Agreement are for convenience of reference
only and shall not be construed as part of this Agreement or to limit or
otherwise affect the meaning hereof.
 
6.10 Survival. Notwithstanding anything to the contrary herein, Article IV,
Section 5.1 and this Article VI shall survive termination of this Agreement for
any reason whatsoever.
 
[Remainder of page left intentionally blank]
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.
 
 
FUSION CONNECT, INC.
 
 
 
By: _________________________________
 
Name: James P. Prenetta, Jr.
 
Title: Executive Vice President and General Counsel
 
 
 
 
 
 
_________________________________
 
Name: Russell P. Markman
 
 


 

 

 
Annex A -- Statement of Work
 
 
 
Consultant shall be available, during normal business hours, to respond to
questions from Kevin Brand and/or his designee regarding strategic questions
relating to sale and marketing activities of the Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
